t c summary opinion united_states tax_court derek w somogyi petitioner v commissioner of internal revenue respondent docket no 6433-11s filed date derek w somogyi pro_se chong s hong for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue petitioner’s additional tax due was paid before the issuance of the notice_of_deficiency respondent issued a statutory_notice_of_deficiency to petitioner for and in which he determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively the issue for decision is whether petitioner is liable for accuracy-related_penalties under sec_6662 for and some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in california when the petition was filed background petitioner has a bachelor of science degree in mechanical engineering petitioner worked with andersen consulting as a management consultant on large system implementations using software from oracle or sap a german software company between and or petitioner then went to work for teton village sports until and then with wilson properties-3 llc wilson from until for the period through petitioner was also an independent_contractor for fusion consulting fusion petitioner was the contractor responsible for testing and training in relation to the implementation of sap software petitioner received dollar_figure during for his work with fusion and wilson in petitioner received dollar_figure for his work with wilson and his previous work for fusion at the inception of petitioner’s work as an independent consultant petitioner’s friends suggested that he incorporate his business early in petitioner’s friends recommended that he talk to the tax doctor corporation tax doctor operated by a person representing himself to be dr lawrence murray murray petitioner spoke with murray and members of murray’s staff petitioner’s discussions with murray and his staff consisted mostly of a bit of a sales pitch they explained how they would handle his tax_return preparation what the tax savings would be and the structure they would use murray proposed setting up two corporations and preparing petitioner’s individual and corporate federal_income_tax returns murray explained to petitioner that one corporation would be operational and the other would focus on management petitioner was unsure at trial which corporation was the operations entity and which was the management entity under the agreement with murray petitioner would pay the tax doctor as a fee for setting up the structure the amount of the tax savings generated by the use of the structure petitioner paid the tax doctor about dollar_figure to carry out the proposal petitioner received no guaranty or written opinion letter from the tax doctor on the efficacy of the proposed structure regarding his tax_liability petitioner did not ask murray or his staff about the legality of their proposal before agreeing to use it petitioner did discuss the tax doctor’s proposal with his certified_public_accountant c p a petitioner described the proposal and told her that under the plan he would pay the tax doctor about dollar_figure which he would then deduct the following year his c p a told him that she was willing to incorporate his business activity but she would not do what the tax doctor had proposed because it was very aggressive petitioner despite the advice of his c p a decided to accept the proposal of the tax doctor petitioner did not present the tax returns prepared by the tax doctor to his c p a or any other tax professional for consideration petitioner filed his form_1040 u s individual_income_tax_return showing taxable_income of zero nev edel one of the corporations the tax doctor formed for petitioner filed a form_1120 u s_corporation income_tax return for the fiscal_year ending fye date nev edel reported gross_receipts of dollar_figure total income of dollar_figure and total deductions of dollar_figure the largest single deduction was dollar_figure for contracted services smoge corp the other corporation the tax doctor formed for petitioner filed a form_1120s u s income_tax return for an s_corporation smoge corp reported total income of dollar_figure and total deductions of dollar_figure the largest single deduction was dollar_figure for contracted services petitioner testified that the dollar_figure in gross_receipts nev edel corp reported was the income he earned from fusion consulting petitioner had the tax doctor prepare form sec_1040 and 1120s for and although that was not required under the original deal petitioner paid a flat fee of dollar_figure for the preparation of the three returns for each of the years and as a result of respondent’s examination of petitioner’s returns for and petitioner agreed to pay additional individual income_tax of dollar_figure for and dollar_figure for murray was prosecuted and convicted in of federal crimes associated with the preparation of his own returns and the returns of others discussion sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for and petitioner underpaid a portion of his income_tax because of negligence or disregard of rules or regulations and that there was a substantial_understatement_of_income_tax sec_6662 and b and imposes a penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioner reported tax_liabilities of zero for and zero for petitioner’s actual tax_liabilities were dollar_figure for and dollar_figure for there were substantial understatements of petitioner’s individual income_tax for both and since the understatement amounts will both exceed dollar_figure which is greater than of the tax required to be shown on both returns because there are substantial understatements for and the court need not decide whether the underpayments are due to negligence the court concludes that respondent has produced sufficient evidence to show that accuracy-related_penalties under sec_6662 are appropriate for and sec_6664 provides that the accuracy-related_penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year sec_1_6664-4 income_tax regs petitioner argues that he was tricked into an improper tax strategy he testified that he relied in good_faith on the representations and résumé of murray indicating that murray was a competent and honest professional petitioner emphasizes that he has acknowledged the discrepancy and paid the tax for and the general_rule is that a taxpayer has a duty to file a complete and accurate tax_return and cannot avoid that duty by placing responsibility with an agent 469_us_241 88_tc_654 in limited situations good-faith reliance on the advice of an independent competent professional in the preparation of the tax_return can satisfy the reasonable_cause and good_faith exception boyle u s pincite 94_tc_473 reliance on the advice of a professional tax adviser however does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs all facts and circumstances must be taken into account sec_1_6664-4 income_tax regs the advice must be based upon all pertinent facts and the applicable law sec_1_6664-4 income_tax regs the advice must not be based on unreasonable factual or legal assumptions sec_1_6664-4 income_tax regs the advice cannot be based on an assumption that the taxpayer knows or has reason to know is unlikely to be true id when a transaction has obviously suspect tax savings it should put a reasonable taxpayer under a duty_of inquiry to make a good-faith investigation of the underlying viability financial structure and economics of the transaction roberson v commissioner tcmemo_1996_335 aff’d without published opinion 142_f3d_435 6th cir see also 440_f3d_375 6th cir aff’g tcmemo_2004_279 990_f2d_893 6th cir a reasonably prudent person would have asked a qualified_tax adviser if this windfall was not too good to be true aff’g donahue v commissioner tcmemo_1991_181 petitioner holds a bachelor of science degree in engineering and has worked as an independent_contractor for various businesses petitioner admitted at trial that murray was not a competent professional but was instead a criminal petitioner testified that murray through the tax doctor told him that setting up two corporations would save him dollar_figure from his otherwise dollar_figure tax_liability for the first year in fact petitioner reported zero individual income_tax for and and his subchapter_c_corporation reported zero income_tax for fye date and among the facts and circumstances to be considered when determining whether a taxpayer reasonably relied in good_faith on tax_advice is the taxpayer’s purposes for entering into and structuring a transaction in a particular manner sec_1_6664-4 income_tax regs petitioner did not testify to any business_purpose for using the tax doctor structure during his testimony petitioner seemed unable to describe how the tax doctor structure would work other than that one corporation was for operations and the other was for management petitioner did not appear to be able to describe how the tax doctor structure was able to negate his federal_income_tax liabilities for and he also did not recall any specific questions he may have asked the tax doctor about the line items on his income_tax returns for and and he added that he did not ask the tax doctor whether the proposed structure was legal for tax purposes the general_rule in the court_of_appeals for the ninth circuit to which this case would be appealable were it appealable is that a taxpayer cannot negate the accuracy-related_penalty through reliance on the promoter of a transaction or on other advisers who have a conflict of interest 471_f3d_1021 9th cir aff’g tcmemo_2004_269 see also 94_tc_637 aff’d without published opinion 956_f2d_274 9th cir and aff’d without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir courts have repeatedly held that it is unreasonable for a taxpayer to rely on a tax adviser actively involved in planning the transaction and tainted by an inherent conflict of interest 135_tc_199 a tax adviser who has a financial stake in the transaction has a conflict of interest pasternak v commissioner f 2d pincite canal corp v commissioner t c pincite petitioner testified that he was assured that murray through the tax doctor could save him dollar_figure in tax in the first year and that those savings would be petitioner’s fee to the tax doctor for the structure and for the preparation of petitioner’s first year’s returns using the structure because the tax doctor’s fee was to be determined by petitioner’s putative tax savings it was in the financial interest of the tax doctor to compute large tax savings petitioner knew or should have known that since the tax doctor controlled the preparation of the tax returns that would determine the tax doctor’s own fee there was the potential that the fee might be more important to the tax doctor than reporting petitioner’s proper tax_return positions that turns out to have been the case petitioner testified that he did not discuss the tax returns prepared by the tax doctor with any other tax professional petitioner testified in respect of murray’s advice that i never felt that i needed to second-guess his tax structure he said this despite the fact that he had discussed murray’s advice with his c p a who advised him that she could not do that and that it was very aggressive the advice of the c p a who had no financial stake in the outcome of petitioner’s return positions should have put petitioner on notice that additional scrutiny of murray’s advice was required the court concludes that petitioner a college graduate with some business experience relied on the tax_return advice of an adviser who had a financial interest in the return positions he recommended to zero out substantial income without a clear understanding of how that could be legally accomplished and ignored the cautionary advice of his c p a in the process petitioner’s reliance on the tax doctor’s advice was not reasonable and in good_faith as to either year respondent’s determination that petitioner is liable for the accuracy-related_penalties under sec_6662 for and is sustained to reflect the foregoing decision will be entered for respondent
